Citation Nr: 0712463	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include arthritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from September 1969 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and September 2003 rating 
decisions of the Reno, Nevada Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that a left 
hip disability, to include arthritis, was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSIONS OF LAW

1.  A left hip disability, to include arthritis, was not 
incurred in, or aggravated by, active service, nor may be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).

2.  PTSD was incurred in active service.  38 U.S.C.A. 
§§  1110, 1131, 1154 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of January 2002, November 2003, August 2004, February 2005, 
September 2005, December 2005, and March 2006 letters from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claims, and provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Nevertheless, the Court in Pelegrini  noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letters was harmless error.  
Although complete notice was provided to the appellant after 
the initial adjudication, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

1.  Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and a 
nexus between the current disability and an in-service injury 
or disease.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept s 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

It is the defined and consistently applied policy of the 
Department of Veterans' Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in ever case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (2006).

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2006).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).



Legal Analysis

1.  Left Hip

The veteran asserts that service connection is warranted for 
a left hip disability.  In order to warrant a grant of 
service connection on a direct incurrence basis, there must 
be evidence of a current disability, and in-service injury or 
disease, and a nexus between the current disability and in-
service injury or disease.  With respect to a current 
disability, the record reflects that the veteran has 
complained of experiencing left hip pain, which examiners 
have attributed to osteoarthritis and /or osteochondroma 
(extostosis) adjacent to his acetabulum.

With respect to an in-service injury or disease, the 
veteran's service medical records do not reflect that the 
veteran ever complained of, or sought treatment for a left 
hip disability.  However, the veteran contends that he 
injured his left hip in a helicopter crash while he was in 
Vietnam.  In this regard, his service personnel records show 
that the veteran served in Vietnam where he served as a 
machine gunner and door gunner on assault helicopters from 
June 1970 to February 1971.  He additionally served as an 
artillery surveyor, and a crew chief.   The Center for Unit 
Records Research (CURR) (formerly U. S. Armed Services Center 
for Research of Unit Records (USASCRUR)) reported that the 
281st Aviation Company, of which the veteran was a member, 
flew several combat assault missions over Nha Trang, 
consistent with that reported by the veteran in his February 
2002 PTSD stressor statement wherein he indicated that his 
helicopter crashed.  The USASCRUR also reported that it had 
reviewed an Operational Report-Lessons Learned (OR-LL) for 
the period November 1970 to April 1971, submitted by the lst 
Aviation Brigade, the higher headquarters of the 281st 
Aviation Company and the 175th Aviation Company.  It was 
reported that the OR-LL documents that the lst Aviation 
Brigade experienced ninety-one aircraft accidents during the 
reporting period, although it did not document the specific 
aircraft accidents involving the 281st Aviation Company or 
the 175th Aviation Company.  

Therefore, in view of the foregoing, with consideration of 
the provisions of 38 U.S.C. § 1154(b), and with resolution of 
doubt in the veteran's favor, the Board concedes that the 
veteran's contentions of being involved in a helicopter 
accident in service, are consistent with the circumstances of 
his service as established by the record.  

However, the competent clinical evidence of record does not 
demonstrate that the veteran's current left hip disability is 
etiologically related to an in-service helicopter accident.  
In this regard, on VA examination in October 2005, the 
examiner, after an examination of the veteran and a review of 
his claims file, wrote:

[The veteran's] present complaints 
regarding his left hip are not consistent 
with this examination, which demonstrates 
a normal range of flexion motion when he 
is distracted ... or when his attention is 
directed towards his hip. ... He is 
indicating the pain has been at the left 
iliac crest.  It is in the area of the 
body not associated with hip pain, which 
normally has pain either in the groin or 
buttock, which is not the case with [the 
veteran]. ... His present complaints 
regarding his left iliac crest are not 
consistent with any abnormalities 
regarding the left hip.  [The veteran's] 
present complaints regarding [] his left 
hip are not secondary to any injury or 
condition involving the left hip that 
[arose] during the course of his military 
service.  The exostosis adjacent to the 
left hip was present prior to his 
military service and is not associated 
with his complaint of pain about the left 
iliac crest.  His present left hip 
condition consisting of his subjective 
complaints of constant pain, are not 
consistent with, [his] otherwise normal 
physical examination [and] plain x-rays 
of the left hip.

Therefore, in view of the foregoing, the Board concludes that 
the veteran's left hip disability is not etiologically 
related to his reported in-service helicopter accident.   
Thus, the Board finds that the preponderance of the evidence 
is against a grant of service connection on a direct 
incurrence basis for the veteran's left hip disability.  As 
stated above, in order to establish service connection on a 
presumptive basis, the veteran's arthritis must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, the Board notes that some examiners have diagnosed 
the veteran with arthritis.  However, there is no evidence 
that such arthritis was manifested to a compensable degree 
within one year of his separation from service.  In fact, the 
first documented clinical diagnosis of a current arthritis 
disability was in 2001, which was many years after service.  
Hence, the Board finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for his left hip disability.

In conclusion, although the veteran asserts that his current 
left hip disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran currently has a left hip disability that is related 
to his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left hip disability.

2.  PTSD

The veteran asserts that service connection is warranted for 
PTSD.  His reported stressors include being involved in two 
helicopter crashes in Pleiku and Binh Long, including one in 
which he was shot down by the enemy, and being exposed to 
enemy fire while working with an artillery survey team in An 
Khe.  

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  With respect 
to whether the veteran engaged in combat with the enemy, as 
noted above, his service personnel records show that he 
served in Vietnam from March 13, 1970 to March 12, 1971 and 
that his military occupational specialties included that of a 
machine gunner and a door gunner on assault helicopters from 
June 1970 to February 1971.  The service personnel records 
also reflect that the veteran also served as an artillery 
surveyor and a crew chief and that he received the Vietnam 
Service Medal and the Air Medal.  The U. S. Army and Joint 
Services Records Research Center (JSRRC), formerly the Center 
for Unit Records Research (CURR), reported that the 281st 
Aviation Company, of which the veteran was a member, flew 
several combat assault missions over Nha Trang, consistent 
with that reported by the veteran in his February 2002 PTSD 
stressor statement wherein he indicated that his helicopter 
crashed.  The USASCRUR also reported that it had reviewed an 
Operational Report-Lessons Learned (OR-LL) for the period 
November 1970 to April 1971, submitted by the lst Aviation 
Brigade, the higher headquarters of the 281st Aviation 
Company and the 175th Aviation Company.  It was reported that 
the OR-LL documents that the lst Aviation Brigade experienced 
ninety-one aircraft accidents during the reporting period, 
although it did not document the specific aircraft accidents 
involving the 281st Aviation Company or the 175th Aviation 
Company.  Therefore, based on this evidence and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran engaged in combat with the enemy while he 
was in Vietnam. 

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record as 
well as his testimony during his January 2004 hearing 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

Thus, the next inquiry is whether the veteran has a current 
PTSD diagnosis and whether such diagnosis is causally related 
to the veteran's service.  The record reflects that in an 
August 2003 VA examination, the examiner indicated that the 
veteran did not have PTSD, but rather had depression.  
However, in a December 2003 mental health treatment record, 
an examiner, after an assessment of the veteran and a 
discussion of his Vietnam-related stressors, diagnosed the 
veteran with chronic PTSD.  In weighing the probative value 
of the medical evidence as to whether the veteran has PTSD, 
the Board finds that both records are competent and probative 
and are based on accurate, factual premises that are 
substantiated by the record.  As such, the Board finds that 
the evidence of record is in equipoise in this regard.

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all benefit of doubt in the veteran's 
favor, the Board finds that the evidence for record is 
sufficient to support a finding of service connection for 
PTSD.  Accordingly, the veteran's claim for service 
connection for PTSD is granted.


ORDER

Entitlement to service connection for a left hip disability, 
to include arthritis, is denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


